Citation Nr: 0931459	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  03-36 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to June 28, 2000, for 
the granting of a 70 percent disability evaluation (or 
higher) for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The service member had active service from April 1968 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that rating action, the RO 
increased the appellant's service-connected PTSD from a 50 
percent disability rating to a 70 percent disability rating.  
The effective date was determined to be June 28, 2000.  The 
appellant has appealed the effective date of the award 
claiming that it should be earlier.  

In April 2006, the Board issued a Decision/Remand.  In the 
decision portion of the Decision/Remand, the Board denied the 
appellant's request for entitlement to service connection for 
hypertension.  The Board, however, remanded the current issue 
on appeal to the RO to afford the service member a requested 
Board hearing at the RO.  That hearing was held in June 2006 
before the undersigned Veterans Law Judge (VLJ).  A 
transcript of that hearing was prepared and has been included 
in the claims folder for review.  

Following a review of the claim, the Board, in February 2007, 
remanded the claim to the RO via the Appeals Management 
Center (AMC) for the purpose of obtaining additional medical 
evidence including records from the Social Security 
Administration (SSA).  The RO/AMC was also instructed to 
provide the appellant with additional due process and duty to 
assist information.  The claim has since been returned to the 
Board for appellate review.  


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence for an equitable disposition of, and adequately 
notified the service member of the evidence necessary to 
substantiate, the issue addressed in this decision.

2.  Prior to June 28, 2000, it was not factually 
ascertainable that the appellant's psychiatric disorder 
(PTSD) produced demonstrable manifestations and symptoms such 
that a rating in excess of 50 percent could be assigned.  


CONCLUSION OF LAW

Entitlement to an effective date earlier than June 28, 2000, 
for assignment of an evaluation of 70 percent (or higher) for 
PTSD is not warranted.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 
1991 & Supp. 2008); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a letter sent to 
the appellant from the AMC in December 2007 and September 
2008.  Moreover, over the course of this appeal, the 
appellant has been provided with VCAA type information in the 
Statement of the Case (SOC) and the most recent Supplemental 
Statement of the Case (SSOC) that have been issued.  These 
documents informed the appellant of what evidence was 
required to substantiate the claim for an earlier effective 
date and of his, and VA's, respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.    

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a SOC or SSOC can constitute 
a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
Board has fulfilled its duty to assist.  In this instance, 
the VA obtained the appellant's available medical treatment 
records and those other records that the VA was made aware 
thereof - including those from the Social Security 
Administration.  As such, the VA obtained those records and 
they have been included in the claims folder, available for 
review.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The record reflects that the appellant did provide 
testimony before the undersigned Veterans Law Judge (VLJ) in 
June 2006.  During that hearing, the appellant described the 
treatment he had received over the years for his PTSD.  He 
further commented on the hospitals that he had obtained that 
treatment and the symptoms and manifestations that were 
produced by his PTSD prior to June 28, 2000.  The appellant 
was given notice that the VA would help him obtain evidence 
but that it was up to the appellant to inform the VA of that 
evidence.  During the course of this appeal, the appellant 
(and his representatives) have proffered documents and 
statements in support of the appellant's claim.  It seems 
clear that the VA has given the appellant every opportunity 
to express his opinions with respect to the issue now before 
the Board and the VA has obtained all known documents that 
would substantiate the appellant's assertions.

Given the foregoing, the Board finds that the AMC has 
substantially complied with the Board's most recent 
development instructions in the Board's February 2007 Remand.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where the Board's remand instructions were substantially 
complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 
(2002).  The Board notes that the Court has recently noted 
that "only substantial compliance with the terms of the 
Board's engagement letter would be required, not strict 
compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); 
see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more than 
substantially complied with the Board's remand order").  
Therefore, in light of the foregoing, the Board will proceed 
to review and decide the claim based on the evidence that is 
of record consistent with 38 C.F.R. § 3.655 (2008).

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) appellant status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

The AMC did provide notice of the Dingess requirements to the 
appellant.  This occurred in a letter from the AMC to the 
appellant in September 2008.  Hence, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that although 
there may have been a VCAA deficiency, the evidence of record 
is sufficient to rebut this presumption of prejudice as the 
record shows that this error was not prejudicial to the 
claimant and the essential fairness of the adjudication 
process in this case was preserved.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

The appellant has come before the Board claiming that the RO 
has assigned an incorrect effective date.  He believes that 
the effective date assigned for his 70 percent rating for 
PTSD should be earlier than July 14, 2000.  

An initial claim for benefits was submitted on September 18, 
1998.  The appellant asked that service connection be granted 
for PTSD and an appropriate disability rating be assigned.  
Subsequently, after reviewing the appellant's service medical 
treatment records along with private medical records, the RO 
granted service connection via a rating action dated July 14, 
2000.  A 10 percent rating was assigned in accordance with 38 
C.F.R. Part 4, Diagnostic Code 9411 (1998); the effective 
date of the award was determined to be September 18, 1998 - 
the date of his claim for benefits.

The appellant was notified of that decision and he appealed 
the assignment of the 10 percent rating.  He asserted that 
his disability was more disabling and asked that a rating in 
excess of 10 percent be assigned.  In essence, he submitted a 
notice of disagreement (NOD).  The NOD was dated July 20, 
2000, and received at the RO on August 1, 2000.  

Additional medical information was obtained by the RO and the 
appellant underwent VA medical examinations in April 2000 and 
January 2001.  The appellant's private treatment records were 
included in the claims folder along with information from the 
appellant's employer and his insurance company (Met Life).  
After reviewing this medical information, the RO awarded a 50 
percent disability rating.  The rating was issued in January 
2002; the effective date of the rating was determined to be 
September 18, 1998.  The September 1998 date was the date of 
his original claim.  

This was not a full grant of the benefit sought on appeal 
because a higher rating was available.  Regarding a claim for 
an increased rating, the claimant is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and such a claim remains in appellate status where a 
subsequent rating decision awarded a higher rating, but less 
than the maximum available benefit.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

The RO then obtained the appellant's SSA records along with a 
disability claim from the appellant's insurance company.  The 
appellant also underwent a VA medical examination in 
September 2002.  Moreover, the RO reviewed the appellant's 
private and additional records that the RO was made aware 
thereof.  Following that review, the RO issued a decision in 
October 2002.  In that decision, the RO granted a 70 percent 
disability rating for the service member's PTSD.  An 
effective date of June 27, 2000, was assigned.  The RO 
concluded, when it discussed the assignment of the June 27th 
date, that June 27, 2000, was the date that it was determined 
that the appellant met the rating criteria for the assignment 
of a 70 percent rating.  Additionally, a total disability 
evaluation based on individual unemployability due to the 
appellant's service-connected disorder was granted.  The 
effective date was determined to also be June 27, 2000.  It 
is noted that the appellant then failed to perfect his appeal 
with respect to the increased rating claim.  Hence, that 
issue is no longer on appeal and is not before the Board.  

Nevertheless, upon receiving notification of the effective 
date that had been assigned, that of June 27, 2000, the 
appellant filed an NOD claiming that the RO erred.  
Specifically, he asserted that the RO should have awarded the 
70 percent disability rating for PTSD from the date of his 
claim - September 18, 1998 - and not June 27, 2000.  

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.400 (2008).  
The effective date of an increase in disability compensation 
shall be the earliest date as of which it was factually 
ascertainable that an increase in disability had occurred if 
a claim was received within one year from such date; 
otherwise, the effective date shall be the date of receipt of 
claim.  38 C.F.R. § 3.400(o)(2) (2008).

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997).  
Thus, three possible dates may be assigned depending on the 
facts of the case:  (1) if an increase in disability occurs 
after the claim is filed, the date that the increase is shown 
to have occurred - date entitlement arose; (2) if an increase 
in disability precedes the claim by a year or less, the date 
that the increase is shown to have occurred - factually 
ascertainable; or (3) if an increase in disability precedes 
the claim by more than a year, the date that the claim is 
received - date of claim.  Harper, 10 Vet. App. at 126.  
Thus, determining an appropriate effective date for an 
increased rating under the effective date regulations 
involves an analysis of the evidence to determine:  (1) when 
a claim for an increased rating was received and, if 
possible, (2) when the increase in disability actually 
occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2) (2008).

In a pertinent precedent decision, the VA Office of General 
Counsel (hereinafter referred to as "GC") explored the 
legislative history of 38 U.S.C.A. § 5110(b)(2) and noted 
that this provision was added in order to permit retroactive 
payment of increased compensation from the date of the 
increase in disability up to one year, when that date is 
ascertainable, and was intended by Congress to provide 
additional disability compensation up to one year retroactive 
to the date on which the event establishing entitlement to 
additional benefits occurred, i.e., the date on which the 
increase in disability occurred.  With regard to the 
regulatory history of 38 C.F.R. 3.400(o)(2), the GC noted 
that this section was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence established the increase in the degree of disability 
had occurred, and that it was intended to be applied in those 
instances where the date of increased disablement could be 
factually ascertained with a degree of certainty, and was not 
intended to cover situations where there was no evidence of 
entitlement to an increased evaluation prior to the date of 
the claim.  The GC concluded that, where a appellant 
submitted a claim alleging an increase in disability within 
one year prior to the VA's receipt of the claim and medical 
evidence subsequently substantiated the increase in 
disability, the effective date of the award of increased 
disability compensation was the date as of which it was 
ascertainable, based on all the evidence of record, that the 
increase occurred.  See VAOPGCPREC 12-98 (September 23, 
1998).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2008).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2008) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2008) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.7 (2008) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 
4.1, 4.2 (2008).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the appellant's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10 (2008).

The appellant's psychiatric condition has been rated pursuant 
to the criteria found at 38 C.F.R. Part 4, Diagnostic Code 
9411.  38 C.F.R. § 4.130 (2008) establish a general rating 
formula for mental disorders.  The formula assesses 
disability according to the manifestation of particular 
symptoms, providing objective criteria for assigning a 
disability evaluation.  Under the criteria, a 30 percent 
disability rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, or recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher rating, a 70 percent rating, may be assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

The highest, or 100 percent schedular evaluation, 
contemplates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. Part 4, Diagnostic Code 9411 (2008).

After reviewing the facts and circumstances presented in this 
matter, the Board concludes that it is not factually 
ascertainable from the evidence of record that a 70 percent 
disability rating for PTSD should have been assigned prior to 
June 28, 2000.  The medical evidence prior to June of 2000 
does reflect that the appellant had been receiving treatment 
for his psychiatric disorder.  The examinations accomplished 
noted anxiousness, hypervigilance, nightmares, and 
irritability.  The medical records further reported that the 
appellant attended church, he was working everyday as an 
aircraft mechanic, and he had some social contact with 
others.  Prior to this date, he was not deemed unemployable 
because of his PTSD or the medications he was taking for the 
treatment of the condition.  He was deemed capable of caring 
for his physical well-being and he had not complained of 
hallucinations, delusions, or other thought disorders. 

It is further added that from September 18, 1998, to June 28, 
2000, the appellant's service-connected PTSD was manifested 
by the appellant being oriented, cooperative, in touch with 
reality, and never inappropriately dressed or groomed.  There 
were no signs that there was impairment in communication, 
delusions, mania, or hallucinations.  Additionally, during 
this time, the appellant had good judgment and a grossly 
intact memory  The medical evidence of record did not 
demonstrate occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal 
ideation; obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, or 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships. 

The Board therefore finds no basis for assigning a disability 
rating in excess of 70 percent prior to June 28, 2000.  It 
was not factually ascertainable prior to June 28, 2000, that 
the criteria for an evaluation in excess of 50 percent for 
PTSD, under 38 C.F.R. Part 4, Diagnostic Code 9411, had been 
met.  Accordingly, an effective date prior to June 28, 2000, 
for the granting of a 70 percent disability rating for PTSD 
must be denied.


ORDER


Entitlement to an effective date prior to June 28, 2000, for 
the granting of a 70 percent disability evaluation (or 
higher) for posttraumatic stress disorder, is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


